SUMNER, J.
Plaintiff brought suit to recover compensation alleged by him to have been agreed upon by the trustees of the Cutler Mills to be paid to him if he would furnish a customer for a mill in Warren. The jury returned a verdict for the plaintiff in the sum of $9780.
The defendant has filed a motion for a new trial on the ground that the verdict is against the weight of the evidence.
The Court feels that the verdict is clearly against the weight of the evidence and grants defendant’s motion for a new trial.